Notice of Pre-AIA  or AIA  Status
EXAMINERS  AMENDMENT                                                                                                                                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 21  at  the end of  the last line a period  has been added 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089. SPE   TC  Patel  571 272 2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/               Primary Examiner, Art Unit 2832